    Case 3:17-cv-01083-NJR Document 19 Filed 05/21/20 Page 1 of 2 Page ID #59



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

ARTHUR ROBINSON, # 13944-424,                      )
                                                   )
                       Petitioner,                 )
                                                   )
        vs.                                        )       Case No. 17-cv-1083-NJR
                                                   )
T.G. WERLICH,                                      )
                                                   )
                       Respondent.                 )


                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

        Petitioner Arthur Robinson filed his pro se Petition for Writ of Habeas Corpus under 28

U.S.C. § 2241 while he was an inmate at the FCI-Greenville. (Doc. 1). He argued that his 262-

month sentence was improperly enhanced in light of Mathis v. United States, __ U.S. __, 136 S.

Ct. 2243 (2016).

        A review of the online docket in Robinson’s criminal case reveals that he was released

from federal custody on February 12, 2019, under an agreed order reducing his sentence to time

served, pursuant to Section 404 of the First Step Act of 2018. 1 United States v. Robinson, Case

No. 01-cr-907 (N.D. Ill., Docs. 154, 155). Accordingly, Robinson’s habeas Petition seeking a

reduced sentence is now moot.

        IT IS THEREFORE ORDERED that Arthur Robinson’s Petition for writ of habeas

corpus under 28 U.S.C. § 2241 (Doc. 1) is DISMISSED without prejudice as moot.




1
  The Court has consulted the Public Access to Court Electronic Records (“PACER”) website
(www.pacer.gov) and the Bureau of Prisons website (www.bop.gov/inmateloc/) to ascertain Robinson’s
custody status. See Bova v. U.S. Bank, N.A., 446 F. Supp. 2d 926, 930 n.2 (S.D. Ill. 2006) (a court may
judicially notice public records available on government websites) (collecting cases).
                                                  1
 Case 3:17-cv-01083-NJR Document 19 Filed 05/21/20 Page 2 of 2 Page ID #60



       The Clerk of Court is DIRECTED to enter judgment accordingly.

       If Robinson wishes to appeal the dismissal of this action, his notice of appeal must be filed

with this Court within 60 days of the entry of judgment. FED. R. APP. P. 4(a)(1)(B). A motion for

leave to appeal in forma pauperis (“IFP”) must set forth the issues Robinson plans to present on

appeal. See FED. R. APP. P. 24(a)(1)(C). If Robinson does choose to appeal and is allowed to

proceed IFP, he will be liable for a portion of the $505.00 appellate filing fee (the amount to be

determined based on his prison trust fund account records for the past six months) irrespective of

the outcome of the appeal. See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger,

547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien

v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998). A proper and timely motion filed pursuant to

Federal Rule of Civil Procedure 59(e) may toll the 60-day appeal deadline. FED. R. APP. P. 4(a)(4).

A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the entry of the

judgment, and this 28-day deadline cannot be extended. Other motions, including a Rule 60 motion

for relief from a final judgment, do not toll the deadline for an appeal.

       It is not necessary for Robinson to obtain a certificate of appealability from this disposition

of his Section 2241 petition. Walker v. O’Brien, 216 F.3d 626, 638 (7th Cir. 2000).

       IT IS SO ORDERED.

       DATED: May 21, 2020



                                                      ___________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




                                                  2
